Order entered November 30, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00750-CV

                      NELLY SUAREZ GARCIA, Appellant

                                         V.

                           LORRIE SEMLER, Appellee

                  On Appeal from the 14th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-20-04494

                                      ORDER

         Before the Court is appellant’s November 29, 2021 motion for an extension

of time to file her brief on the merits. We GRANT the motion and ORDER the

brief tendered to this Court by appellant on November 29 filed as of the date of this

order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE